internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-112976-00 date date legend taxpayer company current trust proposed trust state foundation dear this letter responds to your letter dated date and prior correspondence submitted on behalf of taxpayer requesting rulings under sec_2036 and sec_4947 of the internal_revenue_code you have withdrawn your ruling requests under sec_2036 a response under sec_4947 is included in this letter the facts submitted and representations made are summarized as follows taxpayer currently owns of the voting common_stock of company through current trust current trust is a revocable_trust and taxpayer is the settlor and sole beneficiary the only outstanding company stock is the voting common_stock owned by taxpayer through current trust company runs a family office that provides investment advice and management financial planning estate_planning tax planning and philanthropic and other family services to taxpayer and members of taxpayer’s extended family taxpayer is currently the president and chief_executive_officer of company taxpayer wishes to transition the ownership and operation of company to others taxpayer also wishes for company to be held and operated for the benefit of the members of taxpayer’s extended family taxpayer contemplates that company will provide services to non-family member clients in the future plr-112976-00 taxpayer proposes to sell the voting common_stock of company to a generation- skipping trust proposed trust you have requested that we rule that proposed trust will not be subject_to the private_foundation_excise_tax rules pursuant to sec_4947 article sec_2_1 of proposed trust provides that the trustees i shall hold manage invest and reinvest the trust property ii shall collect the income earned on the trust property and iii may distribute the net_income and principal as set forth below notwithstanding the broad powers granted to the trustees it is the grantor’s intention in setting up proposed trust that it be used primarily as the vehicle to own stock of company a state corporation or any successor organization and to act in the manner required under state law for a shareholder of company article sec_2 of proposed trust provides that subject_to taxpayer’s general statement of intent set forth in article and provided that proposed trust is not then indebted to taxpayer the trustees may pay to foundation so much of the net_income and principal of proposed trust property if any in any amounts as the trustees in their sole discretion determine if foundation is not in existence or the trustees in their sole discretion by unanimous consent determine that foundation is not suitable then the trustees may pay such net_income or principal to any one or more charities qualified under sec_501 sec_170 sec_2055 or sec_2522 qualified charities or any successor provision of the code notwithstanding any provision of this proposed trust agreement to the contrary the trustees in their sole and absolute discretion may distribute income and or principal of proposed trust to taxpayer’s spouse and or any lineal_descendants of taxpayer or taxpayer’s spouse in the event any such persons are experiencing severe financial hardship the trustees shall accumulate and add to the principal of proposed trust each year all net_income not so distributed article sec_2 provides that the termination_date of proposed trust shall be whichever of the following events occurs first i the termination_date determined by the unanimous vote of the trustees or ii the day before the term of proposed trust must cease under applicable law on the termination_date the trustees shall distribute the remaining principal of proposed trust to foundation if it is in existence at the termination_date if foundation is not in existence at the termination_date or the trustees in their sole discretion and judgment by unanimous consent determine that foundation is not suitable as a recipient of the distribution then the trustees shall distribute the principal of proposed trust to one or more qualified charities sec_4947 in order for proposed trust to be subject_to all or some of the private_foundation provisions it must be described in sec_4947 or sec_4947 sec_4947 provides in substance that for purposes of the private_foundation provisions a_trust that is not exempt from taxation under sec_501 all of the plr-112976-00 unexpired interests in which are devoted to one or more exempt purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 a non-exempt charitable_trust shall be treated as an organization described in sec_501 and shall be subject_to the private_foundation rules the purpose of sec_4947 is to subject completely charitable trusts that have not obtained tax exemption under sec_501 to the private_foundation rules the key language is that all the unexpired interests in which are devoted to exempt charitable organizations the regulations under sec_4947 do not define the term unexpired interests in a_trust scott on trusts sec_85 addresses contingent interests in trusts as follows the fact that an interest is contingent on the happening of some future event does not prevent its being the subject of a_trust if the interest is transferable the owner of the interest can transfer it to another as trustee or he can declare himself trustee of it such an interest is more than a mere expectancy which is not a property interest and which cannot be the subject of a_trust article sec_2 of proposed trust grants the trustees sole and absolute discretion to pay income or principal to taxpayer’s spouse taxpayer’s lineal_descendants or taxpayer’s spouse’s lineal_descendants in the event any such persons are experiencing severe financial hardship thus proposed trust contains a contingent_interest that for purposes of sec_4947 is an unexpired interest in the trust that is devoted to a non-charitable purpose therefore based on the facts submitted and the representations made we conclude that proposed trust is not a_trust described in sec_4947 sec_4947 sec_4947 provides in substance that a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 split-interest_trusts and that has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 shall be subject_to some of the private_foundation rules including sec_4941 and sec_4945 proposed trust is a split-interest trust because it provides for distributions to charitable and non-charitable beneficiaries under the facts of this request the determination of whether proposed trust is a_trust described in sec_4947 depends on whether proposed trust meets the requirements of sec_170 a charitable_remainder_annuity_trust under sec_664 a charitable_remainder_unitrust under sec_664 or a charitable_lead_trust under sec_2522 a sec_664 plr-112976-00 sec_664 provides that a charitable_remainder_annuity_trust is a_trust a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in subsection g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by subsection g and d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in trust sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of the individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in subsection g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by subsection g and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least plr-112976-00 percent of the net fair_market_value of such property as of the date such property is contributed to the trust article sec_2 allows for payments to non-charitable beneficiaries proposed trust however does not qualify as a charitable_remainder_annuity_trust under sec_664 because the discretionary payments allowed under sec_2 are not for a sum certain to be paid at least annually in addition proposed trust does not meet the requirements of a charitable_remainder_unitrust under sec_664 because the payments are not expressed in terms of a fixed percentage of the trust assets to be paid at least annually payments to the non-charitable beneficiaries may or may not be made in any given year in addition the amount of the payments when made will be discretionary therefore based on the facts submitted and the representations made proposed trust does not qualify as a charitable_remainder_annuity_trust or a charitable_remainder_unitrust under sec_664 b sec_2522 sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_2522 in pertinent part disallows the gift_tax_charitable_deduction where a donor transfers an interest in property other than an interest described in f b to a person or for a use described in a and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in a unless -- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in or a pooled_income_fund described in c or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly under sec_25_2522_c_-3 a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a plr-112976-00 specified term of years or the life or lives of certain individuals an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the date of the gift proposed trust does not qualify as a charitable_remainder_annuity_trust described in sec_664 or a charitable_remainder_unitrust described in sec_664 proposed trust accordingly does not meet the requirements for a deduction under sec_2522 in addition the payments authorized under article sec_2 are not expressed in terms of a determinable amount there is no requirement that the payments must even be made let alone be made annually furthermore the payments are not restricted to a specified term of years or for the life or lives of certain individuals the charitable payments therefore do not meet the requirements of a guaranteed annuity under sec_25_2522_c_-3 finally the payments are not expressed in terms of a fixed percentage of the fair_market_value of the proposed trust property to be determined and distributed yearly therefore the provisions in proposed trust do not meet the requirements for a deduction under sec_2522 c sec_170 sec_170 provides that in the case of property transferred in trust no deduction shall be allowed under this section for the value of a contribution of a remainder_interest unless the trust is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 sec_170 provides in pertinent part that no deduction shall be allowed under this section for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or the trust instrument specifies that the interest is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly and the grantor is treated as the owner of such interest for purposes of applying sec_671 sec_1_170a-6 provides in pertinent part that an income_interest is a guaranteed_annuity_interest only if it is an irrevocable right pursuant to the governing instrument of the trust to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of transfer and can be ascertained at such date proposed trust does not meet the requirements of a charitable_remainder_annuity_trust described in sec_664 or a charitable_remainder_unitrust described in sec_664 accordingly no charitable deduction will not be allowed under sec_170 in addition as previously discussed the payments are not expressed in terms of a guaranteed annuity_payment nor are they expressed in terms of a fixed percentage of the fair_market_value of the proposed trust property to be determined plr-112976-00 and distributed yearly therefore the provisions in proposed trust do not meet the requirements for a deduction under sec_170 sec_4947 conclusion proposed trust does not meet the requirements of sec_170 a charitable_remainder_annuity_trust described in sec_664 a charitable_remainder_unitrust described in sec_664 or a charitable_lead_trust for purposes of sec_2522 thus proposed trust does not qualify under sec_170 sec_642 sec_664 sec_2055 or sec_2522 as a split-interest trust for which a charitable deduction will be allowed therefore based on the facts submitted and the representations made we conclude that proposed trust is not a_trust described in sec_4947 based on the facts submitted and the representations made proposed trust is not a_trust described in sec_4947 or sec_4947 accordingly proposed trust will not be subject_to the private_foundation_excise_tax rules pursuant to the application of the provisions found under sec_4947 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the applicability of sec_2036 or whether full and adequate_consideration is to be paid for the acquisition of the stock the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to trustee this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely melissa liquerman chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes
